DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11 and 12 recite the limitation "the actuator" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The actuators recited in claim 10 are for moving the electrodes in the electrode assembly, no actuator is recited for moving the platen.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-11, 13-15, 17, 18, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, et al (U.S. Patent Application Publication 2009/0236547 A1).
Regarding claims 1 and 10, Huang discloses an ion beam housing and system comprising:
A platen (378);
An ion beam source (302) operable to project an ion beam (332) at a beam angle to the platen;
An electrode set (322) positioned downstream of the ion beam source, wherein the electrode set comprises:
A plurality of electrodes (336, 338, 340) positioned along and around a beam path of the ion beam source, wherein:
Each electrode (336, 338, 340) is coupled to a respective voltage source (352, 354, 356);
Each electrode of the plurality of electrodes is coupled to a respective actuator (512, 514); and

Regarding claims 2 and 14, Huang discloses wherein the plurality of electrodes further comprises:
A plurality of entrance electrodes (336);
A plurality of suppression electrodes (338) positioned downstream of the entrance electrodes; and
A plurality of exit electrodes (340) positioned downstream of the suppression electrodes.
Regarding claims 3 and 15, Huang discloses wherein each of the entrance electrodes, the suppression electrodes, and the exit electrodes comprise an electrically conductive plate (Figs. 3, 5, 7, 9-12).
Regarding claims 5 and 17, Huang discloses wherein each of the entrance electrodes, the suppression electrodes, and the exit electrodes comprise two conductive plates that are electrically coupled to each other (Figs. 3, 5, 7, 9-12).
Regarding claim 8, Huang discloses a vacuum pump in communication with the controller (paragraph 0060).
Regarding claim 9, Huang discloses wherein the plurality of electrodes are electrically insulated from the ion beam housing (paragraph 0045).
Regarding claim 11, Huang discloses wherein an actuator moves the platen in a scanning motion comprising movement in a y-direction and a z-direction relative to the ion beam.
	Regarding claim 13, Huang discloses wherein the ion beam source includes an electrode assembly (322) having the at least two movable electrodes disposed therein.
	Claim 18 is drawn to the method of using the apparatus of claim 10, and the same rejection applies mutatis mutandis.
	Regarding claims 21 and 22, Huang discloses adjusting the beam angle to different angles (paragraphs 0082-0085), and thus encompasses both situations wherein the second beam angle is greater than the first beam angle, and wherein the second beam angle is less than the first beam angle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Burgin, et al (U.S. Patent 5,920,076).
Regarding claims 4 and 16, Huang discloses the system of claims 1 and 10, but fails to teach wherein each of the entrance electrodes, the suppression electrodes, and the exit electrodes are coupled to a dedicated actuator; however, Burgin teaches another ion source system with movable entrance, suppression, and exit electrodes, wherein each electrode is coupled to a dedicated actuator so that each electrode can be adjusted independently of the others (column 8, lines 36-45). This configuration allows the alignment between the apertures to be varied to better control the exit angle of the ion beam, and to compensate for any offset in the beam line angle caused by the ion source magnet (column 8, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to give each electrode a dedicated actuator in Huang’s system, in order to obtain the advantages taught by Burgin.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Turner, et al (U.S. Patent Application Publication 2003/0197133 A1).
Regarding claim 12, Huang teaches the system of claim 10, but fails to teach wherein an actuator is operable to tilt the platen relative to an x-axis of the ion beam; however, Turner teaches an actuator for both scanning as well as tilting a workpiece in an ion beam system (paragraph 0025). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an actuator for tilting the platen relative to an x-axis of the ion beam, in order to allow more irradiation positions for the workpiece.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach wherein the controller varies a voltage or movement of each electrode for forming gratings with a rolling k vector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        22 May 2021